         Case 3:18-cv-05431-VC Document 133 Filed 03/01/20 Page 1 of 25




                             UNITED STATES DISTRICT COURT

                            NORTHERN DISTRICT OF CALIFORNIA


  NICHOLAS K. VIEIRA,                        Case No. 18-cv-05431-VC
               Plaintiff,
                                             FINAL JURY INSTRUCTIONS
          v.

  JOSEPH ZALEC,
               Defendant.



Dated:
                                        _____________________________________
                                        VINCE CHHABRIA
                                        United States District Judge
         Case 3:18-cv-05431-VC Document 133 Filed 03/01/20 Page 2 of 25




                                     INSTRUCTION NO. 1

                                        DUTY OF JURY

       It is your duty to find the facts from all the evidence in the case. To those facts, you will

apply the law as I give it to you. You must follow the law as I give it to you, whether you agree

with it or not. And you must not be influenced by any personal likes or dislikes, opinions,

prejudices, biases, stereotypes, or sympathy. That means that you must decide the case solely on

the evidence before you. You will recall that you took an oath to do so.

       You must follow all these instructions and not single out some and ignore others; they are

all important. Please do not read into these instructions or anything that I may say or do or have

said or done that I have an opinion regarding the evidence or what your verdict should be.




                                                 2
         Case 3:18-cv-05431-VC Document 133 Filed 03/01/20 Page 3 of 25




                                     INSTRUCTION NO. 2

                                     WHAT IS EVIDENCE

The evidence you are to consider in deciding what the facts are consists of:

       1.      the sworn testimony of any witness;

       2.      the exhibits that are admitted into evidence;

       3.      any facts to which the lawyers have agreed; and

       4.      any facts that I have instructed you to accept as proved.




                                                 3
         Case 3:18-cv-05431-VC Document 133 Filed 03/01/20 Page 4 of 25




                                         INSTRUCTION NO. 3

                                       WHAT IS NOT EVIDENCE

        In reaching your verdict, you may consider only the testimony and exhibits received into

evidence. Certain things are not evidence, and you may not consider them in deciding what the

facts are. I will list them for you:

        1.      Arguments and statements by lawyers. The lawyers are not witnesses. What they

                have said in their opening statements, closing arguments and at other times is

                intended to help you interpret the evidence, but it is not evidence. If the facts as

                you remember them differ from the way the lawyers have stated them, your

                memory of them controls.

        2.      Questions and objections by lawyers. Attorneys have a duty to their clients to

                object when they believe a question is improper under the rules of evidence. You

                should not be influenced by the objection or by my ruling on it.

        3.      Testimony that is excluded or stricken, or that you have been instructed to

                disregard.

        4.      Anything you may have seen or heard when the court was not in session.




                                                   4
         Case 3:18-cv-05431-VC Document 133 Filed 03/01/20 Page 5 of 25




                                     INSTRUCTION NO. 4

                      DIRECT AND CIRCUMSTANTIAL EVIDENCE

       Evidence may be direct or circumstantial. Direct evidence is direct proof of a fact, such

as testimony by a witness about what that witness personally saw or heard or did. Circumstantial

evidence is proof of one or more facts from which you could find another fact. You should

consider both kinds of evidence. The law makes no distinction between the weight to be given to

either direct or circumstantial evidence. It is for you to decide how much weight to give to any

evidence.




                                                5
         Case 3:18-cv-05431-VC Document 133 Filed 03/01/20 Page 6 of 25




                                     INSTRUCTION NO. 5

                               CREDIBILITY OF WITNESSES

       In deciding the facts in this case, you may have to decide which testimony to believe and

which testimony not to believe. You may believe everything a witness says, or part of it, or none

of it. In considering the testimony of any witness, you may take into account:

       1.      the opportunity and ability of the witness to see or hear or know the things
               testified to;
       2.      the witness’s memory;
       3.      the witness’s manner while testifying (although keep in mind that different people
               react differently to testifying in court);
       4.      the witness’s interest in the outcome of the case, if any;
       5.      the witness’s bias or prejudice, if any;
       6.      whether other evidence contradicted the witness’s testimony;
       7.      the reasonableness of the witness’s testimony in light of all the evidence; and
       8.      any other factors that bear on believability.

       Sometimes a witness may say something that is not consistent with something else he or

she said. Sometimes different witnesses will give different versions of what happened. People

often forget things or make mistakes in what they remember. Also, two people may see the same

event but remember it differently. You may consider these differences, but do not decide that

testimony is untrue just because it differs from other testimony.

       However, if you decide that a witness has deliberately testified untruthfully about

something important, you may choose not to believe anything that witness said. On the other

hand, if you think the witness testified untruthfully about some things but told the truth about

others, you may accept the part you think is true and ignore the rest.

       The weight of the evidence as to a fact does not necessarily depend on the number of

witnesses who testify. What is important is how believable the witnesses were, and how much

weight you think their testimony deserves.




                                                 6
         Case 3:18-cv-05431-VC Document 133 Filed 03/01/20 Page 7 of 25




                                     INSTRUCTION NO. 6

                         IMPEACHMENT EVIDENCE – WITNESS

       The evidence that a witness has been convicted of a crime may be considered, along with

all other evidence, in deciding whether or not to believe the witness and how much weight to

give to the testimony of the witness, and for no other purpose.




                                                7
         Case 3:18-cv-05431-VC Document 133 Filed 03/01/20 Page 8 of 25




                                     INSTRUCTION NO. 7

                                      EXPERT OPINION

       You have heard several expert witnesses offer opinions in this case. This opinion

testimony is allowed because of the education or experience of this witness, and because the

opinions could be of assistance to you in deciding the facts.

       Such opinion testimony should be judged like any other testimony. You may accept it or

reject it, and give it as much weight as you think it deserves, considering the witness’s education

and experience, the reasons given for the opinion, and all the other evidence in the case.




                                                 8
        Case 3:18-cv-05431-VC Document 133 Filed 03/01/20 Page 9 of 25




                                   INSTRUCTION NO. 8

                               CHARTS AND SUMMARIES

       Certain charts and summaries have been used to help explain the contents of records,

documents, or other evidence in the case. Charts and summaries are only as good as the

underlying evidence that supports them. You should, therefore, give them only such weight as

you think the underlying evidence deserves.




                                               9
           Case 3:18-cv-05431-VC Document 133 Filed 03/01/20 Page 10 of 25




                                      INSTRUCTION NO. 9

                      CLAIMS, DEFENSES, AND BURDEN OF PROOF

       With one exception discussed later, the standard of proof in this case is called “a

preponderance of the evidence.” When a party has the burden of proving a claim or defense by a

preponderance of the evidence, it means you must be persuaded by the evidence that the claim or

defense is more probably true than not true. You should base your decision on all of the

evidence, regardless of which party presented it.

       Viera claims that Zalec committed three separate batteries against him. I will refer to

these as Incident 1, Incident 2, and Incident 3. In the first incident, Vieira claims that Zalec

caused his truck to hit Vieira’s body. In the second incident, Vieira claims that Zalec caused his

truck to collide with Vieira’s truck. And in the third incident, Vieira claims that Zalec shot him.

       Zalec denies committing any of the batteries. In addition, with respect to Incident 3,

Zalec contends that even if he committed a battery, he is not liable for it because he acted in self-

defense.

       For each incident, Vieira has the burden of proving by a preponderance of the evidence

that Zalec committed a battery. With respect to Incident 3, if you conclude that Vieira has

succeeded in proving battery, then you must consider whether Zalec committed that battery in

self-defense. Zalec has the burden of proving that he acted in self-defense by a preponderance of

the evidence.




                                                  10
        Case 3:18-cv-05431-VC Document 133 Filed 03/01/20 Page 11 of 25




                                     INSTRUCTION NO. 10

                                    BATTERY – ELEMENTS

       To establish that a battery occurred in a particular incident, Vieira must prove by a

preponderance of the evidence each of the following three elements:

       1. That Zalec caused Vieira to be touched with the intent to harm him. (A person acts with

intent to harm if he is substantially certain that the harm will result from his conduct.)

       2. That Vieira did not consent to the touching. (A person may express consent by words or

acts that are reasonably understood by another person as consent. A person may also express

consent by silence or inaction if a reasonable person would understand that the silence or inaction

intended to indicate consent.)

       3. That Vieira was harmed by Zalec’s conduct.




                                                 11
        Case 3:18-cv-05431-VC Document 133 Filed 03/01/20 Page 12 of 25




                                    INSTRUCTION NO. 11

                                        SELF-DEFENSE

       Even if a person commits a battery, he is not liable for that battery if he acted in self-

defense. Therefore, with respect to Incident 3, if you conclude that Vieira has proven the three

elements of battery, you must next consider whether Zalec acted in self-defense. To establish self-

defense, Zalec must prove the following two elements by a preponderance of the evidence:

       1. That he reasonably believed that Vieira was going to harm him; and

       2. That he used only the amount of force that was reasonably necessary to protect himself.

       When deciding whether the Zalec’s beliefs were reasonable, consider all the circumstances

as they were known to and appeared to Zalec, and consider what a reasonable person in a similar

situation with similar knowledge would have believed.

       Zalec is entitled to use only that amount of force that a reasonable person would believe is

necessary in the same situation. If Zalec used more force than was reasonable, then he did not act

in self-defense.

       Zalec was not required to retreat. He is entitled to stand his ground and defend himself until

the danger of death or great bodily injury has passed. This is so even if safety could have been

achieved by retreating.




                                                12
        Case 3:18-cv-05431-VC Document 133 Filed 03/01/20 Page 13 of 25




                                    INSTRUCTION NO. 12

                                 OTHER WRONGFUL ACTS

       You have heard evidence that Vieira committed wrongful acts outside the time period

involving Incidents 1, 2, and 3. You may consider this evidence only as to its relevance, if any,

to Zalec’s state of mind during the incidents.




                                                 13
        Case 3:18-cv-05431-VC Document 133 Filed 03/01/20 Page 14 of 25




                                     INSTRUCTION NO. 13

                                           DAMAGES

       It is my duty to instruct you about the measure of damages. By instructing you on

damages, I do not mean to suggest which side should win.

       If you find that Zalec liable for battery (that is, if you find that he committed a battery and

that he did not act in self-defense), you must determine Vieira’s damages for that battery. Vieira

has the burden of proving damages by a preponderance of the evidence. Damages means the

amount of money that will reasonably and fairly compensate the plaintiff for any injury you find

was caused by Zalec. You should consider the following:

           1. The nature and extent of the injuries;

           2. The disability, disfigurement, and loss of enjoyment of life experienced and that

               with reasonable probability will be experienced in the future;

           3. The mental, physical, emotional pain and suffering experienced and that with

               reasonable probability will be experienced in the future;

           4. The reasonable value of wages lost up to the present time;

           5. The reasonable value of earning capacity that with reasonable probability will be

               lost in the future;

       It is for you to determine what damages, if any, have been proved. Your award must be

based upon evidence and not upon speculation, guesswork or conjecture. However, the law does

not require that Vieira prove the amount of his losses with mathematical precision.




                                                 14
        Case 3:18-cv-05431-VC Document 133 Filed 03/01/20 Page 15 of 25




                                   INSTRUCTION NO. 14

                           DAMAGES ON MULTIPLE COUNTS

       Vieira seeks damages from Zalec based on three alleged separate and distinct incidents.

You must assess damages separately for each incident.

       The following items of damages are recoverable only once for each count:

       1. Emotional distress/pain and suffering.

       2. Lost wages or wage earning capacity.




                                               15
        Case 3:18-cv-05431-VC Document 133 Filed 03/01/20 Page 16 of 25




                                     INSTRUCTION NO. 15

            STIPULATION RE LOST WAGES IN THE FIRST SIX MONTHS

       If you find that Vieira is entitled to damages, the parties have stipulated that Vieira’s lost

wages during the first six months following the incident can be no greater than $9,500.




                                                 16
        Case 3:18-cv-05431-VC Document 133 Filed 03/01/20 Page 17 of 25




                                    INSTRUCTION NO. 16

  DAMAGES ARISING IN THE FUTURE – DISCOUNT TO PRESENT CASH VALUE

       Any award for future economic damages must be for the present cash value of those

damages.

       Noneconomic damages such as pain and suffering, disability, and disfigurement are not

reduced to present cash value.

       Present cash value means the sum of money needed now, which, when invested at a

reasonable rate of return, will pay future damages at the times and in the amounts that you find the

damages will be incurred or would have been received.

       The rate of return to be applied in determining present cash value should be the interest

that can reasonably be expected from safe investments that can be made by a person of ordinary

prudence, who has ordinary financial experience and skill. You should also consider decreases in

the value of money that may be caused by future inflation.




                                                17
        Case 3:18-cv-05431-VC Document 133 Filed 03/01/20 Page 18 of 25




                                    INSTRUCTION NO. 17

                                    NOMINAL DAMAGES

       If you find for Vieira, but you find that he has failed to prove damages as defined in these

instructions, you may still award nominal damages. Nominal damages may not exceed one dollar.




                                               18
        Case 3:18-cv-05431-VC Document 133 Filed 03/01/20 Page 19 of 25




                                    INSTRUCTION NO. 18

                                 MALICE OR OPPRESSION

       If you find Zalec liable on one or more of the battery claims, you will also be asked to

decide whether Vieira proved that Zalec acted with malice or oppression when committing that

particular battery. Vieira’s claim of malice and oppression is subject to a higher burden of proof

than the other claims in this case. Vieira must prove this claim by clear and convincing evidence.

This means Vieira must persuade you that it is highly probable that Zalec acted with malice or

oppression.

       “Malice” means that Zalec acted with intent to cause injury or that Zalec’s conduct was

despicable or was done with a willful and knowing disregard of the rights or safety of another. A

person acts with knowing disregard when he or she is aware of the probable consequences of his

or her conduct and deliberately fails to avoid those consequences.

       “Oppression” means that Zalec’s conduct was despicable and subjected Vieira to cruel

and unjust hardship in knowing disregard of his rights.

       “Despicable conduct” is conduct that is so vile, base, or contemptible that it would be

looked down on and despised by reasonable people.




                                                19
         Case 3:18-cv-05431-VC Document 133 Filed 03/01/20 Page 20 of 25




                                     INSTRUCTION NO. 19

                                    DUTY TO DELIBERATE

        Before you begin your deliberations, elect one member of the jury as your Presiding

Juror. The Presiding Juror will preside over the deliberations and serve as the spokesperson for

the jury in court.

        You shall diligently strive to reach agreement with all of the other jurors if you can do so.

Your verdict must be unanimous.

        Each of you must decide the case for yourself, but you should do so only after you have

considered all of the evidence, discussed it fully with the other jurors, and listened to their views.

        It is important that you attempt to reach a unanimous verdict but, of course, only if each

of you can do so after having made your own conscientious decision. Do not be unwilling to

change your opinion if the discussion persuades you that you should. But do not come to a

decision simply because other jurors think it is right or change an honest belief about the weight

and effect of the evidence simply to reach a verdict.




                                                 20
        Case 3:18-cv-05431-VC Document 133 Filed 03/01/20 Page 21 of 25




                                    INSTRUCTION NO. 20

              CONSIDERATION OF THE EVIDENCE – CONDUCT OF THE JURY

       Because you must base your verdict only on the evidence received in the case and on

these instructions, I remind you that you must not be exposed to any other information about the

case or to the issues it involves. Except for discussing the case with your fellow jurors during

your deliberations:

       Do not communicate with anyone in any way and do not let anyone else communicate

with you in any way about the merits of the case or anything to do with it. This includes

discussing the case in person, in writing, by phone or electronic means, via email, via text

messaging, or any internet chat room, blog, website or application, including but not limited to

Facebook, YouTube, Twitter, Instagram, LinkedIn, Snapchat, or any other forms of social media.

This applies to communicating with your family members, your employer, the media or press,

and the people involved in the trial. If you are asked or approached in any way about your jury

service or anything about this case, you must respond that you have been ordered not to discuss

the matter and to report the contact to me or to the Courtroom Deputy.

       Do not read, watch, or listen to any news or media accounts or commentary about the

case or anything to do with it; do not do any research, such as consulting dictionaries, searching

the Internet, or using other reference materials; and do not make any investigation or in any other

way try to learn about the case on your own. Do not visit or view any place discussed in this

case, and do not use the Internet or any other means to search for or view any place discussed

during the trial. Also, do not do any research about this case, the law, or the people involved—

including the parties, the witnesses or the lawyers—until you have been excused as jurors. If you

happen to read or hear anything touching on this case in the media, turn away and report it to me




                                                21
         Case 3:18-cv-05431-VC Document 133 Filed 03/01/20 Page 22 of 25




as soon as possible.

        These rules protect each party’s right to have this case decided only on evidence that has

been presented here in court. Witnesses here in court take an oath to tell the truth, and the

accuracy of their testimony is tested through the trial process. If you do any research or

investigation outside the courtroom, or gain any information through improper communications,

then your verdict may be influenced by inaccurate, incomplete, or misleading information that

has not been tested by the trial process. Each of the parties is entitled to a fair trial by an

impartial jury, and if you decide the case based on information not presented in court, you will

have denied the parties a fair trial. Remember, you have taken an oath to follow the rules, and it

is very important that you follow these rules.

        A juror who violates these restrictions jeopardizes the fairness of these proceedings, and a

mistrial could result that would require the entire trial process to start over. If any juror is

exposed to any outside information, please notify me immediately.




                                                   22
        Case 3:18-cv-05431-VC Document 133 Filed 03/01/20 Page 23 of 25




                                     INSTRUCTION NO. 21

                       TRANSCRIPT OF TRIAL AND AUDIO FILES

       You will not have a transcript of the trial in the jury room. If, during your deliberations,

you determine that you want to review the testimony of a witness again, you can request to have

that witness’s testimony, or a portion of that witness’s testimony, read back to you in the

courtroom, with all of us present. It is up to me whether to permit a readback, and I may require

that the entirety of the witness’s testimony be read back into the record, rather than just the

portion you request. The readback could contain errors. This readback will not reflect the

witness’s demeanor, tone of voice, and other aspects of the live testimony. The way you

remember and understand the live testimony controls. Finally, in your exercise of judgment, the

testimony read cannot be considered in isolation, but must be considered in the context of all the

evidence presented.

       You also will not have audio files in the jury room, but if an audio file has been admitted

into evidence and you wish to hear it again, you can request that it be played back (or that a

portion of it be played back) in the courtroom.




                                                  23
        Case 3:18-cv-05431-VC Document 133 Filed 03/01/20 Page 24 of 25




                                    INSTRUCTION NO. 22

                            COMMUNICATION WITH COURT

       If it becomes necessary during your deliberations to communicate with me, you may send

a note through the Courtroom Deputy, signed by any one or more of you. No member of the jury

should ever attempt to communicate with me except by a signed writing. I will not communicate

with any member of the jury on anything concerning the case except in writing or here in open

court. If you send out a question, I will consult with the lawyers before answering it, which may

take some time. You may continue your deliberations while waiting for the answer to any

question. Remember that you are not to tell anyone—including me or the Courtroom Deputy—

how the jury stands, whether in terms of vote count or otherwise, until after you have reached a

unanimous verdict or have been discharged.




                                               24
        Case 3:18-cv-05431-VC Document 133 Filed 03/01/20 Page 25 of 25




                                    INSTRUCTION NO. 23

                                   RETURN OF VERDICT

       A verdict form has been prepared for you. After you have reached unanimous agreement

on a verdict, your Presiding Juror should complete the verdict form according to your

deliberations, sign and date it, and advise the Courtroom Deputy that you are ready to return to

the courtroom.




                                                25
